Judgment of resentence, Supreme Court, New York County *123(Micki Scherer, J.), rendered May 3, 2000, resentencing defendant on remand, upon his prior plea of guilty to two counts of burglary in the third degree, as a second felony offender, to consecutive terms of 2½ to 5 years, and order, same court and Justice, entered on or about April 11, 2003, which denied defendant’s motion brought pursuant to CPL 440.10 to vacate the judgment, unanimously affirmed.
Defendant’s guilty plea was voluntary, and he received effective assistance of counsel. The record supports the motion court’s detailed findings, in which it concluded that, under the totality of circumstances, the incorrect information counsel provided to defendant, at an early stage of the proceedings, concerning the theoretical outer limit of his sentencing exposure had no effect on his ultimate decision to plead guilty (see People v Garcia, 92 NY2d 869 [1998]; see also Hill v Lockhart, 474 US 52, 59-60).
We perceive no basis for reducing the sentence. Concur—Tom, J.P., Andrias, Sullivan and Friedman, JJ.